DETAILED ACTION
	This action is responsive to the amendment after final received 31 May 2022.  The amendment has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hale, Reg. No. 40,012 on 02 June 2022.
The application has been amended as follows: 
Claims 9-15 are canceled.

Allowable Subject Matter
Claims 1-2, 4-8, and 16-21 are allowed.

The closest prior art was previously made of record and applied in the non-final rejection mailed 21 December 2021, and does not teach or suggest, alone or in combination, the specific combination of method steps recited in independent claims 1 and 16.  Applicant’s remarks filed 21 March 2022 and 31 May 2022 are persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822